t c no united_states tax_court nield and linda montgomery petitioners v commissioner of internal revenue respondent docket no filed date p-h president and ceo of mgc communications inc mgc received incentive stock_options isos from mgc between date and date in date p-h resigned as president and ceo of mgc and entered into an employment contract with mgc which included provisions accelerating the vesting dates of his isos in early p-h exercised many of his isos p-h subsequently sold shares of mgc stock in and at prices above and below the exercise prices that he paid for the shares ps filed a joint federal_income_tax return for reporting total_tax of dollar_figure including alternative_minimum_tax amt ps subsequently submitted to r an amended_return for in which they claimed they were not subject_to amt and they overpaid their taxes r rejected ps’ claimed overpayment and issued to ps a notice_of_deficiency for r determined ps failed to report wages capital_gains and additional alternative_minimum_taxable_income amti arising from the exercise of p-h’s isos held p-h’s rights to the mgc shares he acquired upon the exercise of his isos were not subject_to a substantial_risk_of_forfeiture within the meaning of sec_83 i r c and sec b of the securities exchange act of held further r’s determinations ps failed to report wages capital_gains and amti arising from the exercise of p-h’s isos are sustained in that r properly applied the dollar_figure annual_limit imposed on isos under sec_422 i r c ps are not entitled to carry back capital losses to and ps are not entitled to carry back alternative_tax net operating losses to held further ps are not liable for an accuracy-related_penalty for under sec_6662 i r c duncan c turner and brian g isaacson for petitioners kirk m paxson julie l payne and william c schmidt for respondent haines judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 all references to petitioner in the singular are to petitioner nield montgomery unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are whether petitioner’s rights in shares of stock acquired upon the exercise of incentive stock_options isos in were subject_to a substantial_risk_of_forfeiture within the meaning of sec_83 and section b of the securities exchange act of the exchange act we hold petitioner’s rights were not subject_to a substantial_risk_of_forfeiture whether respondent properly determined that petitioner’s options exceeded the dollar_figure annual_limit imposed on isos under sec_422 we hold respondent correctly applied sec_422 in this case whether petitioners may carry back capital losses to reduce the amount of their alternative_minimum_taxable_income for we hold they may not whether petitioners may carry back alternative_tax net operating losses to reduce the amount of their alternative_minimum_taxable_income for we hold they may not whether petitioners are liable for an accuracy-related_penalty under sec_6662 for we hold petitioner sec_2 the parties filed a stipulation of settled issues in which they agreed to the amounts of deductions petitioners are entitled to claim for charitable_contributions made during the securities exchange act of ch sec b 48_stat_896 codified pincite u s c sec_78p b for convenience all citations are to sections of the securities exchange act of are not liable for the accuracy-related_penalty under sec_6662 findings_of_fact some facts have been stipulated and are so found the parties’ stipulations of facts with attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners husband and wife resided in las vegas nevada a mgc communications inc in petitioner cofounded nevtel inc subsequently renamed mgc communications inc mgc to engage in the business of providing local_telephone_service in nevada petitioner served as mgc’s president and chief_executive_officer from to date during the period in question mgc’s common_stock was publicly traded on the nasdaq market system and mgc was subject_to the reporting requirements of the exchange act mgc shares were subject_to a 6-for-10 reverse_stock_split in date and a 3-for-2 stock split in date unless otherwise indicated all data including tables set forth below reflect these stock splits mgc communications inc stock_option plan in mgc adopted the mgc communications inc stock although mgc communications inc was subsequently renamed mpower communications inc we shall refer to the corporation as mgc option plan the mgc stock_option plan which provided in pertinent part the plan would be administered by a committee of no fewer than two disinterested persons the committee who would be appointed by mgc’s board_of directors mgc board from its membership or in the absence of such appointments by the entire mgc board the committee would have the sole discretion to a select the persons to be granted options b determine the number of shares subject_to each option c determine the duration of the exercise period for any option d determine that options may only be exercised in installments and e impose other terms and conditions on each option as the committee in its sole discretion deemed advisable the mgc stock_option plan expressly contemplated that the committee would grant to mgc employees isos within the meaning of sec_421 and sec_422 petitioner’s incentive stock_options on date date and date petitioner executed a series of share option agreements under which he was granted isos from mgc each of the share option agreements stated that if petitioner were considered an insider subject_to section b of the exchange act petitioner shall be restricted from selling any option shares acquired by him through exercise of the options or any portion thereof during the six 6_month period following the date of grant of the option table sets forth the dates on which petitioner’s isos were granted and the number of mgc shares petitioner was entitled to purchase under each iso table grant grant_date share sec_1 big_number big_number big_number big_number big_number petitioner’s isos provided for exercise prices ie the price petitioner would pay for each mgc share ranging from dollar_figure to dollar_figure petitioner’s isos originally were scheduled to vest on various dates between and petitioner was not granted any additional mgc stock_options after date during the period in question petitioners owned less than percent of the total combined voting power of all classes of mgc’s stock petitioner unilaterally determined the specific terms and conditions of the isos that he received under the share option agreements the mgc board did not appoint a committee to administer the mgc stock_option plan and the mgc board did not play any role in consummating the share option agreements described above b petitioner’s employment agreement with mgc on date petitioner entered into a comprehensive agreement with mgc governing his employment status with mgc and his isos the employment agreement pursuant to the employment agreement petitioner resigned as president chief_executive_officer and director of mgc and he resigned as an officer and director of mgc’s subsidiaries petitioner agreed to assist mgc’s new chief_executive_officer in order to provide for a smooth transition for the company mgc agreed to make a lump-sum payment of dollar_figure to petitioner mgc and petitioner agreed to accelerate the vesting dates of petitioner’s isos and petitioner and mgc agreed that petitioner would continue to be employed by mgc through date for the purpose of providing advice regarding regulatory developments testimony at legal regulatory and administrative proceedings as necessary and other mutually agreed duties after date mgc never requested petitioner to prepare any formal reports for the company and petitioner did not prepare any formal reports for mgc table sets forth the fair_market_value of mgc shares as of the dates petitioner’s isos were granted and the total fair_market_value of all shares as to which petitioner’s isos were exercisable for the first time during each of the years to taking into account the accelerated vesting schedule that mgc and petitioner agreed to on date table year iso first exercisable fmv of mgc shares as of iso grant_date total grant grant grant grant grant fmv dollar_figure -- -- -- -- dollar_figure big_number -- -- -- -- big_number big_number dollar_figure dollar_figure dollar_figure -- big_number big_number big_number -- big_number dollar_figure big_number big_number -- -- big_number -- big_number c petitioner’s sec filings in date petitioner filed with the securities_and_exchange_commission sec a form_5 annual_statement of changes in beneficial_ownership of securities in which he reported owning big_number shares of mgc common_stock and options to purchase big_number additional shares of mgc common_stock a cover letter accompanying petitioner’s form_5 stated that the report would be petitioner’s last because he was no longer subject_to the reporting requirements of section a of the exchange act petitioner did not file any further form sec_5 with the sec during and petitioner remained in contact with certain mgc executive officers and was privy to material non- public information regarding mgc’s operations and financial matters d petitioner’s acquisitions and dispositions of mgc shares table sets forth the isos that petitioner exercised adjusted for mgc’s date stock split petitioner held options to purchase big_number shares of mgc common_stock see supra table identified by grant exercise date numbers of mgc shares acquired total exercise price and total fair_market_value fmv of the mgc shares acquired as of each exercise date table grant exercise date shares acquired exercise price fmv big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner subsequently disposed of a number of the mgc shares he had acquired upon the exercise of his isos as described in table above in particular on date petitioner transferred big_number shares of mgc stock by way of a gift in addition petitioner sold a number of mgc shares during and as set forth in the following table table gain_or_loss difference between exercise price and grant sale date shares sold sale proceeds sales proceeds big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners have never been in the trade_or_business of trading stocks petitioners held their mgc shares for investment purposes and not as traders or dealers mgc never requested that petitioner disgorge any profits from his sales of mgc shares petitioner was never sued by mgc or one of its shareholders pursuant to section b of the exchange act and petitioner never paid over to mgc any part of the proceeds from his sales of mgc common_stock e petitioners’ tax_return and amended_return on or about date petitioners filed a joint federal_income_tax return for the taxable_year reporting total_tax of dollar_figure including amt described below petitioners reported total payments of dollar_figure leaving a balance due of dollar_figure including an estimated_tax penalty of dollar_figure petitioners submitted form_6251 alternative minimum tax--individuals with their tax_return for on form_6251 line petitioners reported dollar_figure of alternative_minimum_tax income arising from the exercise of petitioner’s isos in excess of regular taxable_income a total of dollar_figure of alternative_minimum_taxable_income amti and amt of dollar_figure petitioners’ tax_return was prepared and signed by a tax_return_preparer employed at deloitte touche llp petitioners failed to remit the full amount of tax due with their tax_return respondent accepted petitioners’ tax_return as filed and assessed the tax reported therein as well as statutory interest and a late-payment penalty respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing with regard to their unpaid taxes for petitioners submitted to respondent an amended_return for and a request for an administrative hearing under sec_6330 in their amended_return petitioners claimed that they overstated the amount of tax due on their original return and they claimed they were due a refund of dollar_figure contrary to their original return petitioners submitted a form_6251 with their amended_return in which they reported dollar_figure of alternative_minimum_taxable_income in excess of regular taxable_income a total of dollar_figure of amti and zero amt respondent declined to consider petitioners’ refund claim and issued to petitioners a notice_of_determination concerning collections actions for petitioners filed a petition for lien or levy action with the court at docket no 16864-02l upon review of the matter the court remanded the collection case to respondent’s office of appeals for consideration of petitioners’ amended_return during the remand respondent audited petitioners’ original and amended returns and issued to petitioners a supplemental notice_of_determination under sec_6330 and a notice_of_deficiency under sec_6213 in the notice_of_deficiency respondent determined petitioners failed to report the correct amount of wages and capital_gains arising from the exercise of petitioner’s isos petitioners were not entitled to certain itemized_deductions petitioners were liable for amt in excess of that reported on their original return and petitioners were liable for an accuracy-related_penalty specifically respondent determined that petitioners’ correct_tax liability for totaled dollar_figure--a sum comprising regular_tax of dollar_figure and amt of dollar_figure petitioners filed a petition for redetermination in this case challenging the notice_of_deficiency at the conclusion of the trial in this case the court directed the parties to file seriatim briefs after petitioners filed their opening brief respondent filed an answering brief and a motion for leave to file amended answer seeking an increased deficiency and an increased accuracy-related_penalty to conform the pleadings to testimony offered by petitioner pincite petitioners’ collection review case at docket no 02l was stayed pending the disposition of the instant case trial respondent asserted that petitioner’s trial testimony demonstrated that petitioner’s options were not isos as defined in sec_422 respondent’s motion was denied by order dated date under the following analysis petitioner’s options are treated as isos consistent with respondent’s position in the notice_of_deficiency opinion i taxation of stock_options a incentive stock_options generally under sec_421 a taxpayer is not required to recognize income upon the grant or exercise of an iso sec_422 provides that sec_421 shall apply with respect to the transfer of a share of stock to a taxpayer pursuant to the exercise of an iso if no disposition of such sec_422 defines an incentive_stock_option iso in pertinent part as an option granted to a taxpayer by an employer_corporation or a parent or subsidiary_corporation to purchase stock of any such corporation but only if the option is granted pursuant to a plan which is approved by the stockholders of the granting corporation such option is granted within the earlier of years from the date such plan is adopted or approved by the stockholders such option is not exercisable after years from the date such option is granted the option_price is not less than the fair_market_value of the stock at the time such option is granted such option is not transferrable by the taxpayer other than by will or the laws of descent and distribution and is exercisable during the taxpayer’s lifetime only by the taxpayer and such taxpayer at the time the option is granted does not own stock possessing more than percent of the total combined voting power of all classes of stock of the employer_corporation or of its parent or subsidiary_corporation share is made by the individual within years from the date of the granting of the option nor within year after the transfer of the share to the individual and the taxpayer remains an employee of the corporation granting the option or of a parent or subsidiary_corporation of such corporation during the period beginning on the date the option was granted and ending on the day months before the date the option was exercised any gain_or_loss on a sale of shares acquired pursuant to the exercise of an iso that are held for the periods prescribed in sec_422 generally will qualify as a capital_gain or loss sec_1001 sec_1221 sec_1222 sec_421 provides that if a taxpayer disposes of any shares of stock acquired pursuant to the exercise of an iso before the expiration of the holding periods prescribed in sec_422 the taxpayer shall recognize an increase in income in the taxable_year in which such disqualifying_disposition occurs sec_422 provides in pertinent part that if a taxpayer disposes of any shares of stock acquired pursuant to the exercise of an iso before the expiration of the holding periods required in sec_422 and such disposition is a sale_or_exchange with respect to which a loss sec_424 provides that the term disposition as related to shares of stock acquired pursuant to the exercise of an iso generally means a sale exchange gift or a transfer of legal_title if sustained would be recognized to such individual the amount includable in the taxpayer’s gross_income shall not exceed the excess if any of the amount_realized on such sale_or_exchange over the adjusted_basis of such shares sec_422 imposes an annual_limit on options that qualify as isos sec_422 provides sec_422 dollar_figure per year limitation -- in general --to the extent that the aggregate fair_market_value of stock with respect to which incentive stock_options determined without regard to this subsection are exercisable for the 1st time by any individual during any calendar_year under all plans of the individual’s employer_corporation and its parent and subsidiary corporations exceeds dollar_figure such options shall be treated as options which are not incentive stock_options ordering rule --paragraph shall be applied by taking options into account in the order in which they were granted determination of fair_market_value --for purposes of paragraph the fair_market_value of any stock shall be determined as of the time the option with respect to such stock is granted in sum when the aggregate fair_market_value of stock that a taxpayer may acquire pursuant to isos that are exercisable for the first time during any taxable_year exceeds dollar_figure such options shall be treated as nonqualified_stock_options nsos under sec_83 as discussed in detail below b alternative_minimum_tax in general the internal_revenue_code imposes upon taxpayers an amt in addition to all other taxes imposed by subtitle a sec_55 although a taxpayer exercising an iso may defer recognition of income for regular_tax purposes the taxpayer nevertheless may incur amt liability see sec_56 the amt is imposed upon the taxpayer’s amti which is an income base broader than that applicable for regular_tax purposes 118_tc_1 see also h conf rept vol ii at ii-249 ii-264 1986_3_cb_1 amti is defined as the taxable_income of a taxpayer for the taxable_year determined with adjustments provided in sec_56 and sec_58 and increased by the amount of items of tax preference described in sec_57 sec_55 for purposes of computing a taxpayer’s amti sec_56 provides that sec_421 shall not apply to the transfer of stock acquired pursuant to the exercise of an iso as defined by sec_422 therefore under the amt the spread between the exercise price and the fair_market_value of the shares of stock on the date an iso is exercised is treated as an item of adjustment and is included in the computation of amti see sec_56 sec_1_83-7 income_tax regs see also 124_tc_165 affd 454_f3d_782 8th cir insofar as sec_56 provides that sec_421 shall not apply to the exercise of an iso sec_83 is applicable to the exercise of an iso inasmuch as the exclusion for isos set forth in sec_83 is negated sec_83 sec_83 provides in pertinent part that if property is transferred to a taxpayer in_connection_with_the_performance_of_services ie stock transferred to a taxpayer upon the exercise of a stock_option the excess of the fair_market_value of the stock measured as of the first time the taxpayer’s rights in the stock are not subject_to a substantial_risk_of_forfeiture over the amount if any paid for the stock the exercise price shall be included in the taxpayer’s gross_income in the first taxable_year in which the taxpayer’s rights in the stock are not subject_to a substantial_risk_of_forfeiture see 117_tc_237 affd 65_fedappx_508 5th cir sec_1_83-7 income_tax regs as mentioned above the combined application of various provisions of sec_55 sec_56 and sec_83 requires that upon the exercise of an iso such income be included in the computation of amti sec_56 further provides however that sec_422 shall apply in any case where the disposition and the inclusion for this part are within the same taxable_year and such section shall not apply in any other case sec_83 contains special rules related to recognition of income under sec_83 sec_83 provides that a taxpayer’s rights in property stock are subject_to a substantial_risk_of_forfeiture and are not transferable so long as the sale of the stock at a profit could subject the taxpayer to suit under section b of the exchange act amt impact on basis as a result of the unique treatment of the exercise of isos under the amt regime a taxpayer normally will have two different bases in the same shares of stock the taxpayer’s regular_tax basis is the exercise price or cost_basis see sec_1012 however for amt purposes sec_56 provides that the adjusted_basis of any stock acquired by the exercise of an iso shall be determined on the basis of the treatment prescribed by this paragraph in other words a taxpayer’s adjusted amt basis equals the exercise or cost_basis in the shares increased by the amount of income included in amti see sec_55 sec_56 sec_83 the following example illustrates the general operation of the iso basis rules assume a taxpayer is granted an iso giving him the right to purchase shares of abc inc common_stock at dollar_figure per share the taxpayer exercises the iso at a time when abc inc common_stock is trading at dollar_figure per share and the taxpayer’s rights in such shares are freely transferrable under this example the taxpayer’s basis for regular_tax purposes is dollar_figure--the total exercise price or cost incurred by the taxpayer to purchase the shares of stock on the other hand the taxpayer’s adjusted_basis solely for amt purposes is dollar_figure--an amount that comprises the taxpayer’s dollar_figure cost_basis plus the dollar_figure bargain_purchase element of the transaction that is included in the computation of the taxpayer’s amt liability the anomaly in the iso basis rules may create inequitable results when a taxpayer has incurred amt liability upon the exercise of an iso in one taxable_year only to have the shares of stock decrease in value the following year in this situation the amt imposed on the bargain_purchase element of the iso results in a payment of tax on income the taxpayer may never actually receive ii the parties’ positions a respondent’s determinations respondent determined that the aggregate fair_market_value of the stock with respect to which petitioner held isos that were first exercisable in and exceeded the dollar_figure limitation imposed under sec_422 in connection with this determination respondent asserts that the aggregate value of stock that a taxpayer may acquire pursuant to isos during a taxable_year is computed for purposes of the dollar_figure limitation of sec_422 without taking into account any disqualifying dispositions ie transfers or sales of stock prior to the expiration of the holding periods required under sec_422 taking into account the effects of sec_422 and petitioner’s disqualifying dispositions of mgc shares respondent determined that petitioners failed to report gross_income wages and capital_gains subject_to regular_tax and they failed to compute properly their amt for b petitioners’ contentions petitioners first contend they were not obliged to recognize any income related to the shares of stock petitioner acquired upon the exercise of his isos during the taxable_year because petitioner’s rights in the mgc shares in question were subject_to a substantial_risk_of_forfeiture during specifically petitioner maintains he was a statutory insider of mgc throughout and he could have been sued by mgc or another mgc shareholder under section b of the exchange act and forced to disgorge the profits he realized when he sold his mgc shares see sec_83 in the alternative petitioners assert they incurred capital losses or alternative_tax net operating losses atnols in years subsequent to the taxable_year and such losses may be carried back to reduce their amti for petitioners contend that for amt purposes capital losses are not subject_to the dollar_figure limitation imposed under sec_1211 and imposing a dollar_figure limitation on the amount of capital losses petitioners may report would defeat congress’s intent to tax only the economic gain received by a taxpayer iii whether petitioner’s rights in his mgc shares were subject_to a substantial_risk_of_forfeiture within the meaning of sec_83 section a of the exchange act requires the principal stock holders of any class of equity security registered under sec_12 of the exchange act and the directors and officers of the issuer of such securities hereinafter insiders to file periodic statements with the sec disclosing the amount of equity securities such insider owns and purchases and sales made by such insider during the reporting_period section b of the exchange act provides in pertinent part b for the purpose of preventing the unfair use of information which may have been obtained by such beneficial_owner director or officer by reason of his relationship to the issuer any profit realized by him from any purchase and sale or any sale and purchase of any equity security of such issuer other than an exempted security or a security-based swap agreement as defined in section 206b of the gramm-leach-bliley act involving any such equity security within any period of less than six months unless such security or security-based swap agreement was acquired in good_faith in connection with a debt previously contracted shall inure to and be recoverable by the issuer irrespective of any intention on the part of such beneficial_owner director or officer in entering into such transaction of holding the security or security- based swap agreement purchased or of not repurchasing the security or security-based swap agreement sold for a period exceeding six months the remainder of section b provides that an issuer or any shareholder of the issuer may bring suit against an insider to recover any profit realized by the insider on any purchase and sale or any sale and purchase of any equity security of such issuer within any period of less than months section b the so-called short-swing profit recovery provision is a prophylactic and strict_liability measure under which an insider’s short-swing profits can be recovered regardless of whether the insider actually was in possession of material non-public information ownership reports and trading by officers directors and principal security holders ownership reports exchange act release no fed reg date see 314_f3d_106 3d cir 136_f3d_316 2d cir section b applies to transactions involving derivative securities such as stock_options 446_f3d_403 2d cir magma power co v dow chem co supra pincite sec rule 16a-1 c and d c f_r sec 16a-1 c and d the elements of a claim under section b of the exchange act are a purchase and a sale of securities by an officer or director of the issuer or by a shareholder who owns more than ten percent of any one class of the issuer’s securities within a six-month period 156_f3d_305 2d cir the parties disagree whether petitioner was an insider subject_to liability under section b of the exchange act during respondent points out that after petitioner’s resignation as an officer and director of mgc in petitioner no longer filed form_4 statement of changes in beneficial_ownership or form_5 statement of changes in beneficial_ownership of securities with the sec he was not a 10-percent_shareholder and he apparently no longer considered himself an insider subject_to the reporting requirements of section a of the exchange act respondent also points out that no lawsuit was ever filed against petitioner seeking disgorgement of the profits he realized when he sold mgc shares during and petitioner counters that he remained an insider at mgc during and as an adviser to mgc’s executives although we are doubtful petitioner was an insider subject_to liability under section b of the exchange act during we need not decide the point assuming arguendo that petitioner was an insider within the meaning of section b of the exchange act we conclude that petitioner was not subject_to a substantial_risk_of_forfeiture during the taxable_year because he exercised his isos and acquired shares of mgc stock at a point in time outside of the 6-month period which would give rise to a lawsuit under section b of the exchange act it is well settled that it is the acquisition grant of a stock_option as opposed to the exercise of a stock_option that is deemed to be a purchase of a security for purposes of the month short-swing profit recovery provision under section b of the exchange actdollar_figure see magma power co v dow chem co supra pincite the sec made this point indelibly clear when it adopted the regulatory framework governing insider transactions involving derivative securities in the sec stated in pertinent part the functional equivalence of derivative securities and their underlying equity securities for section purposes requires that the acquisition of the derivative security be deemed the significant event not the exercise the rules correspondingly recognize that for purposes of the abuses addressed by section the exercise of a derivative security much like the conversion of a convertible security essentially changes the form of beneficial_ownership from indirect to direct since the exercise represents neither the acquisition nor the disposition of a right for the sake of completeness we observe the exercise of a stock_option is treated as a purchase of the underlying_security for purposes of the insider reporting provisions under section a of the exchange act sec rule 16a-1 b c f_r sec 16a-1 b defines a call equivalent position as a derivative security position that increases in value as the value of the underlying equity increases including but not limited to a long convertible security a long call option and a short put option position sec rule 16a-4 b c f_r sec 16a-4 b provides that the exercise of a call equivalent position shall be reported on form_4 and treated for reporting purposes as a purchase of the underlying_security and a closing of the derivative security position affording the opportunity to profit it should not be an event that is matched against another transaction in the equity securities for purposes of section b short-swing profit recovery emphases added fn ref omitted ownership reports supra fed reg pincite9 the sec went on to state that to avoid short-swing profit recovery a grant of an employee stock_option by an issuer absent an exemption must occur at least six months before or after a sale of the equity security or any derivative security relating to the equity security id fed reg pincite n see sec b of the exchange act last sentence authorizes the sec to adopt rules and regulations exempting transactions as not comprehended within the purpose of the provision in 117_tc_237 affd 65_fedappx_508 5th cir this court held that the month period under which an insider is subject_to liability under section b of the exchange act begins on the date that a stock_option is granted in tanner v commissioner supra the taxpayer an officer director and owner of approximately percent of an issuer’s stock was granted an nso in date to purchase up to big_number of the issuer’s shares at an exercise price of cents per share the taxpayer exercised the nso in date and the commissioner determined the taxpayer was obliged to report compensation income on his return for pursuant to sec_83 the taxpayer challenged the commissioner’s determination and asserted he was not obliged to report compensation income in because he had signed a lockup agreement which purportedly extended for years the period under which he would he would remain liable under section b of the exchange act we rejected the taxpayer’s arguments and held the 6-month period under section b of the exchange act began to run in date when the taxpayer was granted the nso in question the 6-month period was not extended by the 2-year lockup agreement and the 6-month period expired long before the taxpayer exercised the nso in date id pincite- petitioner contends the court’s holding in tanner v commissioner supra is not controlling in this case petitioner testified at trial that the mgc stock_option plan was not administered by the mgc board nor by a committee as contemplated under the plan and he unilaterally granted the isos in question to himself consistent with these points petitioner maintains he obtained his isos pursuant to a discretionary transaction within the meaning of sec rule 16b-3 b c f_r sec 16b-3 b his isos were not exempt from the application of section b of the exchange act and because he failed to report to the sec that he exercised the isos and subsequently sold some of the shares so acquired he remained liable under section b of the exchange act until approximately date petitioner’s reliance on the discretionary transaction provisions contained in sec rule 16b-3 is misplaced a discretionary transaction is defined in sec rule 16b-3 b as a transaction pursuant to an employee_benefit_plan that is at the volition of a plan participant is not made in connection with the participant’s death disability retirement or termination of employment is not required to be made available to a plan participant pursuant to the internal_revenue_code and results in either an intraplan transfer involving an issuer equity securities fund or a cash distribution funded by a volitional disposition of an issuer equity security sec rule 16b-3 f provides that a discretionary transaction shall be exempt from section b of the exchange act only if an election effecting an acquisition or disposition is made at least months following the date of the most recent disposition or acquisition as the case may be a review of the sec’s release adopting sec rule 16b-3 reveals the exemption for discretionary transactions was targeted at opportunities for abuse arising from so-called fund-switching transactions effected within contributory employee benefit plans in particular the sec stated in pertinent part many contributory employee benefit plans permit a participant to choose one of several funds in which to invest eg an issuer stock fund a bond fund or a money market fund plan participants typically are given the opportunity to engage in ‘fund-switching’ transactions permitting the transfer of assets from one fund to another at periodic intervals plan participants also commonly have the right to withdraw their investments in cash from a fund containing equity securities of the issuer fund-switching transactions involving an issuer equity securities fund and cash distributions from these funds may present opportunities for abuse because the investment decision is similar to that involved in a market transaction moreover the plan may buy and sell issuer equity securities in the market in order to effect these transactions so that the real party on the other side of the transaction is not the issuer but instead a market participant fn ref omitted ownership reports and trading by officers directors and principal security holders exchange act release no fed reg date although petitioner exercised discretion in granting isos to himself in exercising the isos and in disposing of the underlying shares petitioner’s activities were not undertaken under the auspices of an employee_benefit_plan as contemplated under sec rule 16b-3 nor did his activities result in an intrafund transfer or a cash distribution from a plan accordingly we conclude the discretionary transaction provisions are not relevant to the question whether petitioner was subject_to a suit under section b of the exchange act during the period during which petitioner was subject_to liability under section b of the exchange act is directly addressed in sec rule 16b-3 d and sec rule b -6 a and b c f_r sec 16b-6 a and b which apply specifically to derivative securities read together these regulations provide that the establishment of a call equivalent position grant of a stock_option shall be deemed a purchase of the underlying_security for purposes of section b of the exchange act the acquisition of underlying securities at a fixed price upon the exercise of a call equivalent position shall be exempt from the operation of section b of the exchange act and if months elapse between the acquisition of a derivative security and the disposition of the derivative security or its underlying equity security the transaction is exempt from the operation of section b of the exchange act inasmuch as petitioner did not sell any mgc shares within months of date--the last date mgc granted petitioner an iso--we conclude petitioner qualified for the exemption set forth in sec rule 16b-3 d consequently we hold petitioner was not subject_to a suit under section b of the exchange act during we would reach the same conclusion even if some technical impediment precluded petitioner’s isos from qualifying for exemption under sec rule 16b that rule merely provides exemptions or a safe-harbor from the applicability of section b of the exchange act--it does not impose affirmative liability as previously discussed because petitioner’s isos were granted between date and date the 6-month period during which petitioner would have been subject_to suit under section b of the exchange act expired in date several months before petitioner exercised his isos in petitioner simply has not persuaded us that his liability under section b of the exchange act extended beyond date because petitioner was not subject_to a suit under section b of the exchange act during we conclude petitioner’s rights in his mgc shares were not subject_to a substantial_risk_of_forfeiture within the meaning of sec_83dollar_figure iv whether respondent correctly applied the dollar_figure annual_limit on isos imposed under sec_422 sec_422 provides stock_options will be subject_to taxation as nsos under sec_83 if the aggregate fair_market_value of stock a taxpayer may acquire pursuant to isos that are exercisable for the first time during any taxable_year exceeds dollar_figure sec_421 provides that if the transfer of a share of stock to a taxpayer pursuant to the exercise of an option would otherwise meet the requirements of sec_422 except there is a failure to meet a holding_period requirement petitioner contends sec_1_83-3 income_tax regs is invalid insofar as the regulation fails to acknowledge that the period during which an insider may remain subject_to suit under sec b of the exchange act may extend beyond the normal 6-month period specified in that provision because we have rejected petitioner’s argument that the period he was subject_to a suit under sec b of the exchange act extended beyond the 6-month period beginning with the dates his isos were granted we need not address petitioner’s challenge to the validity of sec_1_83-3 income_tax regs any increase in the income of the taxpayer or deduction from income of his employer_corporation shall be recognized in the taxable_year in which such disposition occurs the fair_market_value of the mgc shares petitioner was entitled to purchase under his isos measured as of the dates petitioner’s isos were granted and which were first exercisable in and exceeded dollar_figure the parties also agree that during and petitioner engaged in disqualifying dispositions of mgc shares that he acquired upon exercising his isos respondent determined that the value of the mgc shares petitioner could acquire pursuant to his isos exceeded the dollar_figure limit imposed under sec_422 by dollar_figure and dollar_figure for and respectivelydollar_figure petitioners contend without citation to any authority or any meaningful discussion that respondent erroneously applied sec_422 as we understand petitioners’ position they assert the dollar_figure limitation is only applied to shares that are not subject_to a respondent determined the following shares were not eligible to be treated as having been transferred to petitioner pursuant to isos big_number of the big_number shares that were the subject of option grant no dated date all of the big_number shares that were the subject of option grant no dated date big_number of the big_number shares that were the subject of option grant no dated date and all of the big_number shares that were the subject of option grant no dated date subsequent disqualifying_disposition during the same taxable_year in which the shares were acquired we disagree sec_422 summarized supra note sets forth the definition of the term incentive_stock_option sec_422 does not impose a holding_period requirement on shares of stock acquired pursuant to the exercise of an iso nor does it cross- reference sec_422 or otherwise exclude shares which are later subject_to disqualifying dispositions equally important although sec_422 provides the general_rule that sec_421 shall apply with respect to the transfer of a share of stock to an individual pursuant to an exercise of an iso if among other requirements certain holding periods are satisfied under sec_422 sec_422 does not state that a violation of the holding_period requirement will cause the option to fail to qualify as an iso along the same lines although sec_421 describes the tax effects if a taxpayer receives shares of stock pursuant to the exercise of an option which would meet the requirements of sec_422 except for a failure to meet any of the holding_period requirements of sec_422 sec_421 does not state that the option is not to be considered an iso in contrast sec_422 unambiguously states that options exceeding the dollar_figure limitation shall be treated as options which are not incentive stock_options in the absence of any language in the controlling statutory provisions suggesting a disqualifying_disposition of stock will cause the related option to be treated as something other than an iso we reject petitioners’ argument on this point we sustain respondent’s interpretation and application of the dollar_figure limit imposed under sec_422 in this case v whether petitioners may reduce their amti in by amt capital losses realized in capital losses under regular_tax and alternative_minimum_tax sales of securities generally are subject_to the capital_gain and loss provisions sec_165 provides that capital losses are permitted only to the extent allowed in sec_1211 and sec_1212 under sec_1212 a noncorporate taxpayer is required to offset capital losses against capital_gains for a particular taxable_year if aggregate capital losses exceed aggregate capital_gains for a taxable_year up to dollar_figure of the excess may be deducted against ordinary incomedollar_figure sec_1212 a noncorporate taxpayer may carry forward unrecognized capital losses to subsequent taxable years but it does not allow such for married individuals filing separately dollar_figure is reduced to dollar_figure sec_1211 if the excess of capital losses over capital_gains is less than dollar_figure or dollar_figure then only that excess may be deducted sec_1211 unrecognized capital losses to be carried back to prior taxable years sec_1212 the internal_revenue_code does not explicitly address the treatment of capital losses for amt purposes see secs and accompanying regulations petitioners are not securities dealers and they held their mgc shares strictly as investors there is no dispute the mgc shares in question are capital assets under sec_1221 the record also shows petitioner sold mgc shares in and that he realized capital losses as a resultdollar_figure however the capital_loss limitations of sec_1211 and sec_1212 restricted petitioners’ ability to deduct these regular capital lossesdollar_figure petitioners also realized amt capital losses in taking into account petitioner’s adjusted amt basis in his mgc shares petitioners contend that they may carry back these amt capital losses to reduce their amti in petitioners argue the capital_loss limitations of sec_1211 and sec_1212 do not apply to bar the carryback of amt capital losses for purposes of calculating amti we disagree to avoid confusion between petitioner’s capital losses we shall refer to his capital losses for regular_tax purposes as his regular capital losses and we shall refer to his capital_loss for amt purposes as his amt capital_loss the effect of the capital_loss limitations of sec_1211 and sec_1212 for regular_tax purposes is not in issue and thus is not discussed in detail in 126_tc_205 on appeal to the u s court_of_appeals for the fifth circuit the court recently rejected the argument that the capital_loss limitations of sec_1211 and sec_1212 do not apply for purposes of calculating a taxpayer’s amti in so holding we cited sec_1_55-1 income_tax regs which states in pertinent part that except as otherwise provided a ll internal_revenue_code provisions that apply in determining the regular taxable_income of a taxpayer also apply in determining the alternative_minimum_taxable_income of the taxpayer in the absence of any statute regulation or other published guidance which purports to change the treatment of capital losses for amt purposes we held the capital_loss limitations of sec_1211 and sec_1212 apply in calculating a taxpayer’s amti id pincite like the taxpayer in merlo v commissioner supra petitioners argue the instructions to lines and of form_6251 for do not mention sec_1211 and therefore sec_1211 does not apply for purposes of calculating petitioners’ amti petitioners’ reliance on these instructions is misplaced it is settled law that taxpayers cannot rely on internal_revenue_service instructions to justify a reporting position otherwise inconsistent with controlling statutory provisions 620_f2d_153 7th cir affg tcmemo_978_426 graham v commissioner tcmemo_1995_114 jones v commissioner tcmemo_1993_358 consistent with merlo v commissioner supra we conclude petitioners may not carry back their amt capital losses to reduce their amti in see spitz v commissioner tcmemo_2006_ vi whether petitioners may carry back net operating losses and alternative_tax net operating losses to reduce their amti for in a further attempt to carry back their amt capital losses petitioners assert their amt capital losses entitle them to an atnol deduction under sec_56 this too is an argument the court rejected in merlo v commissioner supra a taxpayer normally may carry back a net_operating_loss nol to the taxable years preceding the loss then forward to each of the taxable years following the lossdollar_figure sec_172 sec_172 defines an nol as the excess of the deductions allowed by this chapter over the gross_income as modified under sec_172 in the case of a noncorporate taxpayer the amount deductible on account of capital losses shall not exceed the amount includable on account of capital_gains sec_172 sec_1_172-3 income_tax regs in the case of nols incurred in or sec_172 creates a 5-year carryback petitioners argue they are entitled to relief from the 5-year carryback however because we conclude infra that petitioners are not entitled to an atnol petitioners’ argument is moot consequently the effect of sec_172 is that net capital losses are excluded from the nol computation see eg parekh v commissioner tcmemo_1998_151 in merlo v commissioner supra we stated in pertinent part for amt purposes sec_56 provides that an atnol deduction shall be allowed in lieu of an nol deduction under sec_172 an atnol deduction is defined as the nol deduction allowable under sec_172 and is computed by taking into consideration all the adjustments to taxable_income under sec_56 and sec_58 and all the preference items under sec_57 but only to the extent that the preference items increased the nol for the year for regular_tax purposes sec_56 petitioner’s net regular capital_loss is excluded from computing his nol deduction see sec_172 d a sec_1_172-3 income_tax regs for amt purposes petitioner’s atnol is the same as his nol taking into consideration all the adjustments to his taxable_income under sec_56 sec_57 and sec_58 see sec_56 d no adjustments under those sections modify the exclusion of net capital losses from the nol computation under sec_172 therefore petitioner’s amt capital_loss is excluded for purposes of calculating his atnol deduction as a result petitioner’s amt capital_loss realized in does not create an atnol that can be carried back to under sec_56 and sec_172 merlo v commissioner supra pincite fn ref omitted consistent with merlo v commissioner supra we hold petitioners may not claim an atnol carryback to reduce their amti for see spitz v commissioner supra vii whether petitioners are liable for a substantial_understatement_penalty under sec_6662 respondent determined petitioners are liable for a substantial_understatement_penalty under sec_6662dollar_figure petitioners assert respondent’s determination is invalid because respondent did not consider standardized exception criteria before imposing the penalty and the penalty is inapplicable because petitioners acted in good_faith and reasonably relied upon tax professionals to prepare their tax_return for while the commissioner bears the initial burden of production as to the accuracy-related_penalty and must come forward with sufficient evidence showing it is appropriate to impose the penalty the taxpayer bears the burden_of_proof as to any exception to the accuracy-related_penalty see sec_7491 rule a 116_tc_438 one such exception to the accuracy-related_penalty applies to any portion of an underpayment if the taxpayer can prove there was reasonable_cause for the taxpayer’s position and the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause there is a substantial_understatement of tax if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 b and d a sec_1_6662-4 and b income_tax regs this threshold is satisfied in the instant case and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs when a taxpayer selects a competent tax adviser and supplies him or her with all relevant information it is consistent with ordinary business care and prudence to rely upon the adviser’s professional judgment as to the taxpayer’s tax obligations 469_us_241 moreover a taxpayer who seeks the advice of an adviser does not have to challenge the adviser’s conclusions seek a second opinion or try to check the advice by reviewing the tax code himself or herself id petitioners received professional assistance in preparing their tax_return the return was prepared and signed by a representative of deloitte touche and we are satisfied from a review of the return petitioners supplied the return preparer with all relevant information we likewise conclude petitioners relied on their return preparer to accurately and properly prepare their return for we find nothing in the record to indicate it was unreasonable for petitioners to accept the advice of their return preparer our holding sustaining respondent’s determinations on the substantive issues in dispute does not in and of itself require holding for respondent on the penalty see 103_tc_711 indeed we have specifically refused to impose a penalty where it appeared that the issue was one not previously considered by the court and the statutory language was not entirely clear considering that the complex issues underlying the deficiency in this case had yet to be litigated at the time petitioners filed their return for we are persuaded petitioners had reasonable_cause and acted in good_faith in reporting their stock_option transactions see eg 123_tc_144 declining to impose a penalty involving an issue of first impression and the interrelationship between complex tax and bankruptcy laws consequently we hold petitioners are not liable for an accuracy- related penalty under sec_6662 for to reflect the foregoing decision will be entered pursuant to rule
